DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 32-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2020.
	Applicant pointed out that the glass layer used in the prior art is not a lacquer. In view of the remarks, the examiner applied a different reference to the rejections below. The examiner maintains the restriction because the common technical feature is not a special technical feature for the reasons described below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SCHATZL-LINDER (US 2018/0247763).
Regarding claim 19,
	SCHATZL-LINDER teaches a method of coating material onto a metal strip by roller application abstract. As shown in fig. 1 a metal strip 3 is coated with a primer 9 to form a primer layer. The primer layer can be a polyester-based [0035] (first insulation lacquer). A polymer varnish layer (second insulation lacquer) is then applied to the primer layer [0037]. The reference also specifically states the primer layer is not pre-cured to allow wet-on-wet deposition [0041].
	The reference teaches that both the primer layer and varnish layers are made of polyester-based material [0035] and [0038]. The reference does not expressly teach that the primer and varnish are different materials. However, the term “polyester-based material” includes a wide variety of materials. Accordingly, when considering the reference for all that it teaches, the primer and varnish can be the same or different polyester-based materials. At the time of filing the invention it would have been prima 
Regarding claim 20,
	As shown in Fig. 1 the deposition and drying/curing of materials is performed in a continuous process. The process is described as roll-to-roll [0038].
Regarding claims 21 and 22,
	The reference does not teach the duration between the application of the first insulation lacquer (primer) and the second insulation lacquer (varnish). The examiner notes that there is a partial drying step and a conductive pattern deposition step between the application of the primer and varnish, but the reference is also silent to the duration of those steps. However, the process is a continuous roll-to-roll deposition and the time between steps depends on the speed the base material is conveyed. Generally, higher speeds results in higher throughput while lower speeds results in higher precision. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to optimize the time between deposition of varnish and primer as an engineering design choice in which cost and benefit are considered. For the same reason the time between the deposition and varnish and drying is optimized.
Regarding claim 23,
	The drying over 14 operates at 200-260°C [0044] which falls within the claimed range.
Regarding claim 24,

Regarding claim 25,
	According to applicant’s specification, a baking lacquer is chemically curable (PGPub [0058]). The examiner notes that polyesters are typically thermosetting polymers and are therefore chemically cured.
Regarding claim 26,
	The reference teaches the primer layer is 3-30µm [0043]. The reference does not teach a thickness of 1-12µm. However, the prior art range and claimed range overlap which is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 27,
	 The reference does not expressly teach the thickness of the varnish layer (second insulation lacquer). However, the primer and varnish layers are both used to provide electrical insulation [0038]. As described above, the thickness of the primer layer is 3-30µm [0043]. Accordingly, one of ordinary skill in the art would understand that the same thickness should be applied to the varnish layer to provide electrical insulation (and prevent short circuits). Although the reference does not expressly teach a varnish layer (second insulation lacquer) thickness of 1-12µ, a varnish layer deposited at a thickness of 3-30µm overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 29,
fig. 1.
Regarding claim 31,
	The edges of the base material are left uncoated by the primer and varnish materials according to the figs. The reference is interpreted to teach that less than 100% coverage of the varnish (second insulation lacquer). The ranges of less than 100% and not more than 80% are overlapping ranges and considered prima facie obvious, MPEP 2144.05.I.

Allowable Subject Matter
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28,
	The SCHATZL-LINDER reference teaches the primer layer can be made into a gel (wet) by drying before deposition of the electrical trace and varnish layer [0043]. However, the reference is silent to the relative viscosity of the first and second insulation lacquers directly after wet application of each respective layer. In addition, the examiner could not motivate changing the deposition viscosity of the primer layer relative to the varnish layer because regardless of the initial deposited viscosity, the layer is gelled before subsequent deposition. 
Regarding claim 30,	
	The SCHATZL-LINDER reference teaches the rollers running in the same direction of the belt direction. However, the reference does not teach the relative speed 
 
Additional pertinent prior art includes:
YAMAMOTO et al. (US 2020/0208235) teaches a multilayer structure for electrical steel sheets but does not teach the materials as lacquers.
TAKEBAYASHI et al. (US 2020/0126698) teaches an intermediate smoothing layer of silicon dioxide which is not considered a lacquer. Similarly the reference applied in the previous restriction used a glass/forsterite layer which is also not a lacquer.
YAMAZAKI et al. (US 2012/0305140) similarly teaches multilayer structure where an oxide layer (Si, Al or Cr) are positioned between the base sheet and insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712